Citation Nr: 1619584	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-34 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals, status-post herniated nucleus pulposus (HNP), on an extraschedular basis for the period prior to March 13, 2013. 

2. Entitlement to a total disability rating based upon individual unemployablity (TDIU).  

3. Entitlement to an evaluation in excess of 20 percent for residuals, status-post HNP, on and after March 13, 2013.

4. Entitlement to an increased rating for left lower extremity radiculopathy, rated 10 percent disabling. 

5. Entitlement to an increased rating for right lower extremity radiculopathy, rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.  

This matter presently comes before the Board on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in April 2012 and February 2015. 

In March 2013, the Board, in pertinent part, remanded the issue of entitlement to an evaluation in excess of 20 percent for residuals, status-post HNP on an extraschedular basis.  The Board is satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also remanded the issue of entitlement to a separate disability evaluation for neurologic impairment related to the lumbar spine disability, to include lumbar radiculopathy for further development.  In a February 2015 rating decision, the RO granted service connection for left lower extremity radiculopathy and right lower extremity radiculopathy, and informed the Veteran that the portion of the appeal regarding entitlement to a separate disability evaluation for neurologic impairment had been granted and was no longer on appeal.  The Board notes that bifurcation of a claim generally is within VA's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  Consequently, further consideration regarding evaluation of neurologic impairment related to the Veteran's HNP is not warranted at this time and the Board's consideration of the Veteran's entitlement to an increased rating for residuals, status-post HNP on an extra schedular basis will be limited to manifestations that are not neurological in nature. 

The Veteran testified at a hearing in December 2015 before the undersigned.  A copy of the transcript is of record.  

The issues of entitlement to service connection for incontinence and erectile dysfunction as secondary to the residuals, status-post herniated nucleus pulposus have been raised by the record in the Veteran's December 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a TDIU, entitlement to an increased evaluation for residuals, status-post herniated nucleus pulposus on and after March 13, 2013, entitlement to an increased rating for left lower extremity radiculopathy, and entitlement to an increased rating for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the period on appeal prior to March 13, 2013, the Veteran's residuals, status-post herniated nucleus pulposus were manifested by symptoms contemplated by the rating schedule.


CONCLUSION OF LAW

For the period on appeal prior to March 13, 2013, an extra-schedular evaluation for the Veteran's residuals, status-post herniated nucleus pulposus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5235 - 5243 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

The Board notes that entitlement to an increased rating decision for residuals, status-post HNP was denied on a schedular basis in a March 12, 2013 Board decision.  Accordingly, this decision will only address whether an extraschedular evaluation for the condition is appropriate for that period.  

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings criteria are inadequate.  The evidence of record indicates that the Veteran has reported symptoms such as: constant pain with periods of increased severity; limited range of motion; reduced ability to bend, lift, and stoop; increased fatigue; and guarding or muscle spasms that are severe enough to result in an abnormal gait.  

He has also reported that his condition makes it difficult for him to enter and exit vehicles and that lifting or sitting increases his pain.  Further, flare-ups of his condition manifest through unpredictable severe episodes of back pain that cause him to stop his activity and lie flat for periods of several minutes to hours at a time.  During his December 2015 Board hearing, the Veteran indicated that these flare-ups occur at least once per month.     

The Board finds that all of these symptoms are contemplated by either the General Formula for Disease and Injuries of the Spine of the rating schedule or the Formula for Rating IVDS based upon Incapacitating Episodes.  These formulas directly address limitations in range of motion, alterations in gait, muscle spasms, guarding due to pain, and even complete ankylosis of the spine.  Further, the rating schedule for musculoskeletal disabilities as a whole includes consideration of functional loss due to painful motion, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing, decreased movement, weakened movement, excess fatigability, and incoordination.  Moreover, evaluation under the Incapacitating Episodes Formula also contemplates symptoms that would cause periods of incapacitation for up to 6 full weeks in a 12 month period, which would contemplate the flare-ups reported by the Veteran.  

As noted above, the neurological impairments related to the Veteran's residuals, status-post HNP have been bifurcated and are not currently on appeal; however, even if these functional limitations were to be included, the Board notes that the General Formula for Disease and Injuries of the Spine specifically contemplates potential neurological deficits, including bowel or bladder impairment and related symptoms of radiculopathy.   Accordingly, the Board finds that all of the Veteran's symptoms and resulting functional loss are contemplated by the rating schedule; therefore, an extra-schedular rating is not warranted for the Veteran's condition for the period prior to March 13, 2013.  As the Veteran's symptoms are contemplated by the rating schedule, the Board does not need to address whether the Veteran's condition meet the governing norms. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the Board finds that as the Veteran's only other service-connected disabilities of record are neurological impairments related to the Veteran's residuals, status-post HNP, consideration under Johnson is not warranted.  These impairments, while rated separately for disability rating purposes, have one etiological origin and are not separate conditions that would warrant consideration under Johnson.  The combined impact of these conditions is already considered when considering the functional impairment of the Veteran's residuals, status-post HNP itself.  

To the extent that the combined effect of multiple conditions is warranted, the Board notes that the evidence does not indicate, nor has the Veteran alleged, that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, the Board finds that referral for an extraschedular rating is not warranted based upon the combined effect of multiple conditions.

In summation, the evidence shows that the manifestations and resulting impairments of the Veteran's residuals, status-post HNP are contemplated by the rating schedule.  Accordingly, the Board finds that this case does not warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in letters to the Veteran in January 2012; however, the Veteran did not receive specific notice regarding increased ratings on an extraschedular basis.  The Veteran has neither alleged nor proven that prejudice resulted from the lack of a VCAA notice letter specific to an extraschedular disability rating, and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  3 8 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes statements from the Veteran, VA treatment records, records from the Social Security Administration, private treatment records, and multiple VA examination reports.  

Additionally, in December 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned attempted to identify the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  To the extent that the issue on appeal was not addressed during the Veteran's hearing, the Board notes that opportunities were provided by the undersigned to provide testimony on all issues on appeal.  Further, the Veteran and his representative confirmed the issues that they desired to address at the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

All obtainable evidence identified by the Veteran relative to his claim have been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

For the period prior to March 13, 2013, an extraschedular rating for residuals, status-post herniated nucleus pulposus is denied. 


REMAND

In February 2016, a notice of disagreement was received on behalf of the Veteran regarding issues adjudicated in a February 2015 rating decision.  Specifically, the Veteran disagreed with the assigned evaluations for residuals, status-post HNP, left lower extremity radiculopathy, and right lower extremity radiculopathy.  While disagreement was made with regard to entitlement to TDIU, the Board notes that this issue is already on appeal and is inextricably intertwined with the matters being remanded.  To date, no statement of the case (SOC) has been promulgated in response to the Veteran's notice of disagreement.  This renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to TDIU is inextricably intertwined with the issues being remanded.  Thus, it should also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a SOC pertaining to the following issues: entitlement to an evaluation in excess of 20 percent for residuals, status-post herniated nucleus pulposus, on and after March 13, 2013; entitlement to an increased rating for left lower extremity radiculopathy; and entitlement to an increased rating for right lower extremity radiculopathy.  Also advise him and his representative, upon receipt of this SOC, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of this additional claim to the Board.  

Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to a TDIU.  If a TDIU is not granted, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


